Citation Nr: 0809238	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-35 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for soft tissue 
sarcoma, including as due to herbicide exposure. 

2.  Entitlement to service connection for gunshot wound right 
thigh. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from August 1966 to 
June 1969, October 1974 to May 1980, and July 1987 to 
February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The veteran subsequently perfected this 
appeal.  In August 2007, the veteran testified at a personal 
hearing before the undersigned at the RO.  A copy of the 
transcript is included in the record.  


FINDINGS OF FACT

1.  The medical evidence does not show a diagnosed disability 
of soft tissue sarcoma.  

2.  The veteran's right thigh induration area is related by 
competent medical evidence to a gunshot wound during active 
service in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for service connection for soft tissue 
sarcoma have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for gunshot wound 
right thigh are met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated March 2005 and November 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
service connection claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2007).  Service medical records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The veteran 
was examined on a number of occasions.  The duties to notify 
and assist have been met.

In light of the Board's denial of the veteran's claim for 
service connection for soft tissue sarcoma, no additional 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As the Board is granting service connection 
for gunshot wound right thigh, the RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award; 
therefore, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2007) 
(harmless error).



II.  Service Connection

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  A service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Service Connection for Soft Tissue Sarcoma

The veteran asserts that he is entitled to service connection 
for soft tissue sarcoma as a result of Agent Orange exposure 
during active service in Vietnam.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e) (2007).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002)

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. § 
3.307 (a)(6)(iii) (2007).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 68 Fed.Reg. 
27630 -27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 
42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 
2001); Notice, 64 Fed.Reg. 59232 (November. 2, 1999).

The evidence of record reveals that the veteran did have 
service in Vietnam during the requisite period of time.  
Accordingly, he is presumed to have been exposed to 
herbicides such as Agent Orange during that service; however, 
the record is negative for evidence of a current disability 
of soft tissue carcinoma.  Service medical records did not 
show treatment for soft tissue carcinoma.  There is also no 
competent medical evidence showing that the veteran currently 
has soft tissue sarcoma.  The August 1999 and April 2005 VA 
examination reports did not indicate clinical findings of 
soft tissue carcinoma present.  Without a currently diagnosed 
disability, service connection may not be granted.  See 
Brammer, supra.  Because there is no competent evidence 
showing that the veteran currently has any soft tissue 
sarcoma, the preponderance of the evidence is against the 
service connection claim for such disability, and the claim 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Gunshot Wound Right Thigh

The veteran is claiming service connection for gunshot wound 
right thigh.  In his notice of disagreement, he indicated 
that he had gunshot residuals in the right thigh and was 
treated at the dispensary in Chu Lai.  He was unable to fly 
due to the right thigh wound.  He was subsequently moved to 
Hawaii.  

Where a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b).  38 U.S.C.A. 
§ 1154(b) sets forth a three step sequential analysis that 
must be undertaken when a combat veteran seeks benefits under 
the method of proof provided by the statute.  First, it must 
be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (2007).

In this veteran's case, service personnel records document 
that the veteran served in Vietnam, and was awarded the 
Vietnam Service Medal, Army Commendations Medal, Purple 
Heart, and Combat Infantry Badge.   Such evidence supports a 
finding that the veteran participated in combat operations.  
As a combat veteran, his statements as to receiving residuals 
of a gunshot wound through the right thigh under combat 
conditions are accepted as correct in the absence of evidence 
to the contrary.  38 U.S.C.A. § 1154(b).  Thus, the Board 
finds the veteran's statements regarding residuals of a 
gunshot wound to the right thigh in service to be credible 
and to be consistent with the circumstances, conditions, or 
hardships of such service.

Current medical records, specifically a VA examination report 
in April 2005, revealed an indurated area 7 cm. wide 
associated with a varicose vein extending from a point, 
lateral to the scar, to the popliteal fossa.  The examiner 
stated that there was adherence only on the left ankle and 
the right thigh with respect to scars.  

Given the nature of the disability, the credible evidence of 
the veteran's statements, and the current medical findings, 
the Board finds that it is at least as likely as not that his 
current right thigh induration area was caused by a gunshot 
wound in service.  By extending the benefit of the doubt to 
the veteran, service connection for residuals of a gunshot 
wound right thigh is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for soft tissue sarcoma is denied. 

Service connection for gunshot wound right thigh is granted.  


________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


